



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Bajwa, 2019 ONCA 295

DATE: 20190411

DOCKET: C62467

Benotto, Brown and Fairburn JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Muhammad Bajwa

Appellant

Muhammad Bajwa, in person

Andrew Hotke, for the respondent

Heard: April 9, 2019

On appeal from the conviction entered on June 29, 2016
    and the sentence imposed on June 29, 2016 by Justice Michelle Fuerst of the Superior
    Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT


[1]

This is an appeal from conviction and sentence. The appellant plead
    guilty to fraud over $5,000 and conspiracy to commit fraud. He was represented
    by senior, experienced trial counsel. An exhaustive plea inquiry was conducted
    in advance of the plea. We see no basis to set it aside.

[2]

The appellant also seeks leave to appeal his sentence and, if granted,
    appeals the $300,000 restitution order imposed. He agreed through counsel to
    that order. Again, we see no basis to set it aside.

[3]

The conviction appeal is dismissed. Leave to appeal sentence is granted,
    but the sentence appeal is dismissed.


